DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/797,626, filed 10/30/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2015/0132901 A1).
Regarding claim 7, Wang et al discloses a structure (Figure 13A) comprising: a first fin (Figures 11A and 13A, reference 910) and a second fin (Figures 11A and 13A, reference 915) and over a substrate (Figure 13A, reference 210), the first fin (Figures 11A and 13A, reference 910) being parallel to the second fin (Figures 11A and 13A, reference 915); a first gate structure (Figure 13A, reference 920 left) extending along opposing sidewalls and a top surface of the first fin (Figures 11A and 13A, reference 910); a second gate structure (Figure 13A, reference 920 right) extending along opposing sidewalls and a top surface of the second fin (Figures 11A and 13A, reference 915); a first insulating fill structure (Figure 13A, reference 620 left) in physical contact with a sidewall of the first gate structure (Figure 13A, reference 920 left); a second insulating fill structure (Figure 13A, reference 620 right) in physical contact with a sidewall of the second gate structure (Figure 
Regarding claim 8, Wang et al discloses further comprising a first isolation region (Figure 13A, reference 230 center), a first portion of the first isolation region (Figure 13A, reference 230 center, upper left) being interposed between the substrate (Figure 13A, reference 210) and the first insulating fill structure (Figure 13A, reference 620 left of center 720), a second portion of the first isolation region (Figure 13A, reference 230 center, upper right) being interposed between the substrate (Figure 13A, reference 210) and the third insulating fill structure (Figure 13A, reference 720 center).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Claims 1-6, 13-16 and 19-22 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a structure comprising: further comprising a second isolation region, a first portion of the second isolation region being interposed between the substrate and the second insulating fill structure, a second portion of the second isolation region being interposed between the substrate and the third insulating fill structure (claim 9), wherein a portion of the third insulating fill structure extends into the substrate (claim 10), wherein a bottommost surface of the first insulating fill structure is above a bottommost surface of the third insulating fill structure (claim 11) and wherein a bottommost surface of the second insulating fill structure is above a bottommost surface of the third insulating fill structure (claim 12) all combined together into independent claim 7 and in the context its recited apparatus, along with its depending claims. 
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a structure comprising: a second insulating fill structure over the first isolation region and in physical contact with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
February 10, 2022